012013434                                       5678ÿ6-3
                          Case MDL No. 2965 Document  1 ÿ708/18/20
                                                         Filed  ÿÿ23 Page 1 of 26
                                    /0123 4156278ÿ :7;<;7;18ÿ =1<5 >6?ÿ@07
                                                                                                 ABC
                                              DEFEÿHIJKLIMKÿNOPLK
                                  FOPKQRLSÿHIJKLIMKÿOTÿURVÿWOLXÿYZQIKRÿ[\]ISJ^
                               N_`_aÿHbNcdeÿfbgÿNhFdÿijÿkjlmnMonmpqpmncrc
 stÿvwxyÿzzBÿ{|ÿw}ÿ~ÿw~{}{ÿBww}|ÿxwx{ÿBwxÿ w|{ÿC}{ÿ¡¢¢
 {w                                                       ÿ{wxÿ£}wx|
 yx{ÿ|ÿy{ÿ{xx{|ÿtÿww                           ¤w|{ÿÿ¥|ÿÿxwx{
 {wxÿ                                            |xÿ~{|
 {}w|{ÿBw{ÿ~t
 Bw{ÿÿ~{|v{wÿÿBx|w|
 [\]ISKITT
 Zrÿ¦]S§ÿaaNÿ                                     {{{x|{ÿºLR§ÿfLR»RLIMÿNO\R¼]Sÿ
 ¨©ÿ«¬­®°̄ÿ̈°ÿ±­¬²³¬¯´¬³ÿ®©µÿ®¯ÿ̄¨±­¬¶³                        ½{yÿB}{wxÿzw¾ÿ£Bÿ
 ³·²·¯®¶¯¸ÿ³·±¹®±¬µ                                            ÿ¥ÿ½wÿ¥|{{|ÿ¥|{ÿÿ
                                                               x¿~}}{ÿ¤ÿÿ
                                                               À¡Áÿ
                                                               Cw¿ÿÀ¡Áÿ
                                                               Aw}ÿy{yÂy{y}{wx}w¾ÿ
                                                               ÃÄÄÅÆÇÈÉÿÄÅÿÊÈÿÇÅÄËÌÈÍ
                                                               h\RÎÿg]T]R\ÿFKL]PJÿ
                                                               ½{yÿB}{wxÿzw¾ÿ
                                                               ¡ÿtBÏÿ¥|ÿ
                                                               ¡ÿ
                                                               AxxÿBÿ¡ÿ
                                                               ÿ
                                                               Aw}ÿw}{¿Ây{y}{wx}w¾ÿ
                                                               ÃÄÄÅÆÇÈÉÿÄÅÿÊÈÿÇÅÄËÌÈÍ
 [\]ISKITT
 ¦]S§ÿaaNÿ                                        {{{x|{ÿºLR§ÿfLR»RLIMÿNO\R¼]Sÿ
 ¨©ÿ«¬­®°̄ÿ̈°ÿ±­¬²³¬¯´¬³ÿ®©µÿ®¯ÿ̄¨±­¬¶³                        À¥{{ÿw~{ÿÿw{Áÿ
 ³·²·¯®¶¯¸ÿ³·±¹®±¬µÿ                                           ÃÄÄÅÆÇÈÉÿÄÅÿÊÈÿÇÅÄËÌÈÍ
 ÄÈÆÐËÇÃÄÈÍÑÿÒÓÔÕÖÔ×Ò×Òÿ
 µ¨·©Øÿ«¹³·©¬³³ÿ®³                                             h\RÎÿg]T]R\ÿFKL]PJÿ
 vwxyÿ                                                         À¥{{ÿw~{ÿÿw{Áÿ
 ÄÈÆÐËÇÃÄÈÍÑÿÒÓÔÕÖÔ×Ò×Ò                                        ÃÄÄÅÆÇÈÉÿÄÅÿÊÈÿÇÅÄËÌÈÍ
 [\]ISKITT
 Ù¦]S§ÿaaNÿ                                       {{{x|{ÿºLR§ÿfLR»RLIMÿNO\R¼]Sÿ
 ¨©ÿ«¬­®°̄ÿ̈°ÿ±­¬²³¬¯´¬³ÿ®©µÿ®¯ÿ̄¨±­¬¶³                        À¥{{ÿw~{ÿÿw{Áÿ
 ³·²·¯®¶¯¸ÿ³·±¹®±¬µÿ                                           ÃÄÄÅÆÇÈÉÿÄÅÿÊÈÿÇÅÄËÌÈÍ
 µ¨·©Øÿ«¹³·©¬³³ÿ®³
 vwxy                                                          h\RÎÿg]T]R\ÿFKL]PJÿ
                                                               À¥{{ÿw~{ÿÿw{Áÿ
                                                               ÃÄÄÅÆÇÈÉÿÄÅÿÊÈÿÇÅÄËÌÈÍ
11 !"1!#$16%&'()*0+2+,*4,4+203#-.2.4#2                            21)
012013434                                       5678ÿ6-3
                          Case MDL No. 2965 Document  1 ÿ708/18/20
                                                         Filed  ÿÿ23 Page 2 of 26

 /0
 123245647
 896:2;29<ÿ>6<?6;7@ÿA4<?964B2ÿ>CDE64@                               HIJHIKILMINÿPQR@<764ÿSTÿFBU29D64ÿ
 C3ÿFD29GB6                                                                       VWPXLKWLÿYÿZW[Iÿ\\]^_`HMaWHNbÿ
                                                                                  cdeÿfHghPg[[ÿiMHIIMÿ
                                                                                  _`HMaWHNjÿZfÿeklekÿ
                                                                                  ^dkebÿcmnodceeÿ
                                                                                  p`qrÿdkeocmnodcssÿ
                                                                                  th`X[rÿu`vwIHh`LxHv0vWhÿ
                                                                                  yzz{|}~ÿz{ÿ~ÿ}{z~
  1672ÿG;25  1CBU27ÿ827
  eklccece lÿZ]\fÿ̀`XLKMÿfH`I[IHKÿZ`Kg`[MQÿLKgH`LvIÿZWhJ`LQÿWaÿhIHXv`ÿ^ZWLLIvMXvgMb0
               ^pX[XLÿpIIÿÿee0eejÿVIvIXJMÿghPIHÿiZoceccmbWvghILMÿaX[INÿPQÿÿ`L
               \\Zjÿ`Lÿ\\Z0ÿ^MM̀vhILMKrÿÿlÿtqXPXMÿÿoÿgKXLIKKWuLIHKÿ]HWJIHMQÿZWIH`I
               ]W[XvQjÿÿcÿtqXPXMÿÿoÿILX̀[ÿWaÿZ[`Xhb0^iMH`gKjÿ[Iqbÿ^tLMIHINrÿeklcceceb
  eklccece cÿ AAÿÿÿ¡1 ÿÿZ/\ÿZ/tVÿi_ttfÿaX[IN00^iMH`gKjÿ[IqbÿWNXaXIN
               WLÿklnceceÿ^JLIb0ÿ^tLMIHINrÿeklcceceb
  eklccece ÿ AAÿÿÿ1 A>A8ÿ¢£SS¢ÿ¤£¢8ÿ¡1 ÿÿÿVt¥¦tif
               pVÿii¦Ztÿpÿi¦iÿ̀KÿMWÿfH`I[IHKÿZ`Kg`[MQÿLKgH`LvIÿZWhJ`LQÿWa
               hIHXv`jÿHIrÿlÿZWhJ[`XLMj0ÿWvghILMÿaX[INÿPQÿ`Lÿ\\Zjÿÿ`Lÿ\\Z00^iMH`gKjÿ[Iqb
               WNXaXINÿWLÿklnceceÿ^JLIb0ÿ^tLMIHINrÿeklcceceb
  eklccece ÿV¦\tÿm0lÿZV]VftÿiZ\i¦Vtÿiffttf0ÿWÿZWHJWH`MIÿ]`HILM0ÿWvghILM
               aX[INÿPQÿ`Lÿ\\Zjÿÿ`Lÿ\\Z00^iMH`gKjÿ[Iqbÿ^tLMIHINrÿeklcceceb
  eklncece ÿZitÿ]t§ÿf\ÿii§tfÿfZtrÿfIÿ̀PWIoILMXM[INÿ̀vMXWLÿXK
               `KKXLINÿMWÿgNIÿ̈ILLIMÿ0ÿ̈`H`K0ÿ][I`KIÿNWuL[W`Nÿ̀LNÿHIXIuÿMIÿLNXXNg`[ÿ]H`vMXvIK
               WaÿMIÿ̀KKXLINÿXKMHXvMÿgNIjÿ[Wv`MINÿ̀MÿMMJKrLQKN0gKvWgHMK0W©gNIKNXKMHXvMo©gNIK0
               MMWHLIQKÿ̀HIÿHIKJWLKXP[IÿaWHÿJHWXNXLÿvWgHMIKQÿvWJXIKÿMWÿ©gNIKÿuIHIÿMIXHÿLNXXNg`[
               ]H`vMXvIKÿHIªgXHIÿKgv0ÿ][I`KIÿNWuL[W`Nÿ̀LNÿHIXIuÿMIÿtZpÿVg[IKÿ̀LNÿLKMHgvMXWLKj
               [Wv`MINÿ̀MÿMMJKrLQKN0gKvWgHMK0WHg[IKIvaoHI[`MINoXLKMHgvMXWLK00^JLIbÿ^tLMIHINr
               eklnceceb
  eklncece ÿ`XKMH`MIÿgNIÿ]`g[ÿt0ÿ`XKWLÿXKÿKWÿNIKXL`MIN0ÿ]gHKg`LMÿMWÿcdÿ¦0i0Z0ÿiIvMXWLÿkk^vb
               `LNÿpIN0ÿV0ÿZX0ÿ]0ÿm^Pb^lbÿJ`HMXIKÿ̀HIÿLWMXaXINÿM`MÿMIQÿh`QÿvWLKILMÿMWÿJHWvIINÿPIaWHIÿ̀
               ¦LXMINÿiM̀MIKÿ`XKMH`MIÿgNI0ÿ]`HMXIKÿuWÿuXKÿMWÿvWLKILMÿh`Qÿ̀vvIKKÿMIÿLIvIKK`HQ
               aWHhÿ̀MÿMIÿaW[[WuXLÿ[XLwrÿMMJKrLQKN0gKvWgHMK0WKXMIKNIa`g[MaX[IKceldoeko0JNa0
               ^JLIbÿ^tLMIHINrÿeklnceceb
  eklncece ÿZ`KIÿIKXL`MINÿtZp0ÿ^JLIbÿ^tLMIHINrÿeklnceceb
  eklncece ÿ«««8A>ÿ8ÿF88¬ÿF1Aÿ¡F8¬ÿS1AA>F8ATÿC7GB2ÿ7C
               677C942@ÿF;2ÿ6362;ÿ¢796?<Tÿ8­2ÿE697@ÿG43C9D67GC4ÿ3C9ÿ7­2ÿ3C;;C®G4¯ÿE697@°E697G2<
               ­6<ÿ±224ÿDC5G3G25²ÿRSÿ³64¯ÿ>ÿ́³64¯ÿ>ÿ́896:2;29<ÿ>6<?6;7@ÿA4<?964B2
               >CDE64@ÿC3ÿFD29GB6Tÿ8­2ÿG43C9D67GC4ÿ3C9ÿ7­2ÿE697@°E697G2<ÿ­6<ÿ±224ÿDC5G3G25ÿ3C9
               7­2ÿ3C;;C®G4¯ÿ926<C4°926<C4<²ÿE697@ÿ46D2ÿBC476G425ÿ6ÿ7@EC¯96E­GB6;ÿ299C9µÿE697@ÿ727
               ®6<ÿCDG7725µÿ6;G6<ÿE697@ÿ46D2ÿ®6<ÿCDG7725Tÿ¶E42·ÿ^tLMIHINrÿeklnceceb
  eklncece ÿ«««8A>ÿ8ÿF88¬ÿF1Aÿ1 A>A8ÿ>A¸Aÿ>¸ÿ¢¹8T
               C7GB2ÿ7Cÿ677C942@ÿF;2ÿ6362;ÿ¢796?<ÿ7Cÿ Aÿ1CB?D247ÿCTÿºÿ>G:G;ÿ>C:29ÿ¢­227T
11 !"1!#$16%&'()*0+2+,*4,4+203#-.2.4#2                                             31)
012013434                                       5678ÿ6-3
                          Case MDL No. 2965 Document  1 ÿ708/18/20
                                                         Filed  ÿÿ23 Page 3 of 26
                          012ÿ456578ÿ59ÿ:245;527<ÿ4=>ÿ<12ÿ4=66=?578ÿ>2@9=7A9BCÿ;@D<5=7ÿ27<2>2:ÿ=7ÿ;5E56ÿ;=E2>ÿ9122<
                          :=29ÿ7=<ÿF@<;1ÿD62@:578ÿ;@D<5=7Gÿ92;=7:ÿD6@57<544ÿ7@F2ÿ;=7<@579ÿ@ÿ<HD=8>@D15;@6
                          2>>=>IÿJ2K4562ÿ<12ÿ:=;LF27<ÿL9578ÿ<12ÿ2E27<ÿ<HD2ÿM5E56ÿM=E2>ÿN122<ÿ4=L7:ÿL7:2>ÿ<12
                          2E27<ÿ659<ÿO<12>ÿP=;LF27<9ÿ@7:ÿ@<<@;1ÿ<12ÿ;=>>2;<2:ÿQPRIÿAD72BÿTUVWXYXZ[ÿ\]^_`^a\a\b
  \]^_`^a\a\             ÿcccdO0eMfÿ0Oÿg00OJdfhÿJfigJPediÿPfReMefd0ÿJfjkfN0ÿROJ
                          eNNkgdMfÿORÿNkllOdNIÿd=<5;2ÿ<=ÿg<<=>72Hÿg62mÿJ@4@26ÿN<>@L9ÿ<=ÿJfKRenf
                          P=;LF27<ÿd=IÿoÿJ2pL29<ÿ4=>ÿe99L@7;2ÿ=4ÿNLFF=79Iÿ012ÿ456578ÿ59ÿ:245;527<ÿ4=>ÿ<12
                          4=66=?578ÿ>2@9=7A9BCÿ;@D<5=7ÿ27<2>2:ÿ=7ÿ9LFF=79ÿ>2pL29<ÿQPRÿ:=29ÿ7=<ÿF@<;1
                          D62@:578ÿ;@D<5=7Gÿ92;=7:ÿD6@57<544ÿ7@F2ÿ;=7<@579ÿ@ÿ<HD=8>@D15;@6ÿ2>>=>IÿJ2K4562ÿ<12
                          :=;LF27<ÿL9578ÿ<12ÿ2E27<ÿ<HD2ÿJ2pL29<ÿ4=>ÿe99L@7;2ÿ=4ÿNLFF=79ÿ4=L7:ÿL7:2>ÿ<12
                          2E27<ÿ659<ÿN2>E5;2ÿ=4ÿQ>=;299ÿKÿ9262;<ÿ<12ÿ;=>>2;<ÿ4562>q4562>9ÿKÿ@7:ÿ@<<@;1ÿ<12ÿ;=>>2;<2:
                          9LFF=79ÿ4=>FÿQPRIÿAD72BÿTUVWXYXZ[ÿ\]^_`^a\a\b
  \]^_]^a\a\            `ÿrUssUtÿuvswvxÿyzYÿrX{|XÿWzÿ}~XÿzYYXWXZÿ{ÿW~zVÿz {~VWÿ{ZZYXXZÿWz
                          ZXÿXVVXWÿuÿ{Y{ÿyYzÿXÿtÿWY{ÿZ{WXZÿ\]^_]^a\a\ÿzXVWÿy~XZÿÿ{V
                          rrÿuÿ{VÿrrÿTWW{XVW[ÿÿ_ÿsXWÿzyÿYzzXZÿvYZXYbTWY{ÿXbÿTUVWXYXZ[
                          \]^_]^a\a\b
  \]^_^a\a\            ]ÿvtUtÿtxswxÿrUUÿsvÿ}wrUÿvttUsUÿvurwxsÿY{VW~Vÿ̀
                          rUssUtÿuvswvxÿyzYÿrX{|XÿWzÿ}~XÿzYYXWXZÿ{ÿW~zVÿz {~VWÿswÿussUt
                          ~ÿXyzYXÿXÿzVÿ{~VW~yyÿYXXWÿyzYÿX{|XÿWzÿy~Xÿ{ÿzYYXWXZÿz {~VWÿWzÿYX|~XÿWX
                          XzVZÿ{~VW~yyÿV{XÿyYzÿ{VÿrrÿT~VzYYXWbÿWzÿ{VÿrrÿwsÿwÿvtUtUÿW{W
                          {~VW~yyÿ{ÿy~Xÿ{ÿzYYXWXZÿz {~VWÿXYX~VÿWXÿzYYXW{W~zVÿzZÿYX{Zÿu
                          xÿrrÿ{VZÿxÿrrÿZ{ÿxÿzVÿX{yÿzyÿWXX|Xÿ{VZÿ{ÿzWXY
                          ~~{Yÿ~W{WXZÿ|ÿstUrUtÿrsÿwxtxUÿvuxÿv}
                          uUtwÿT~VXZÿÿZXÿXVVXWÿuÿ{Y{ÿzVÿ]^_^a\a\bÿT{bÿTUVWXYXZ[
                          \]^_^a\a\b
  \]^_^a\a\             ÿvurwxsÿ{{~VWÿsY{|XXYÿ{{WÿwVY{VXÿz {VÿzyÿXY~{ÿzXVWÿy~XZ
                          ÿuÿ{Vÿrrÿ{VÿrrÿTWW{XVW[ÿÿ_ÿU~~Wÿÿ¡ÿ~VXzVXYÿYzXYW
                          z|XY{Xÿz~ÿÿaÿU~~Wÿÿ¡ÿXV~{ÿzyÿ{~bTWY{ÿXbÿTUVWXYXZ[ÿ\]^_^a\a\b
  \]^_^a\a\              ÿwwrÿvUtÿUUsÿy~XZTWY{ÿXbÿTUVWXYXZ[ÿ\]^_^a\a\b
  \]^_^a\a\             ¢ÿtU£Usÿ}vtÿwxUÿv}ÿuuvxÿ{ÿWzÿsY{|XXYÿ{{WÿwVY{VX
                          z {VÿzyÿXY~{ÿYX[ÿÿz {~VWÿzXVWÿy~XZÿÿ{Vÿrrÿuÿ{Vÿrr
                          TWY{ÿXbÿTUVWXYXZ[ÿ\]^_^a\a\b
  \]^_^a\a\            _\ÿtrUÿ_ÿvtvtsUÿwrvtUÿssUuUxsÿxzÿzYzY{WXÿ{YXVWÿzXVW
                          y~XZÿÿ{Vÿrrÿuÿ{VÿrrTWY{ÿXbÿTUVWXYXZ[ÿ\]^_^a\a\b
  \]^_¢^a\a\             ÿcccdO0eMfÿ0Oÿg00OJdfhÿJfigJPediÿQgJ0hÿlOPeReMg0eOdIÿd=<5;2ÿ<=
                          @<<=>72Hÿg62mÿJ@4@26ÿN<>@L9Iÿ012ÿD@><Hÿ574=>F@<5=7ÿ4=>ÿ<12ÿ4=66=?578ÿD@><HqD@><529
                          1@9ÿ¤227ÿF=:5452:Cÿ¥¦@78ÿnnMIÿ012ÿ574=>F@<5=7ÿ4=>ÿ<12ÿD@><HqD@><529ÿ1@9ÿ¤227
                          F=:5452:ÿ4=>ÿ<12ÿ4=66=?578ÿ>2@9=7q>2@9=79CÿD@><Hÿ<2m<ÿ?@9ÿ=F5<<2:Gÿ@65@9ÿD@><Hÿ7@F2
                          ?@9ÿ=F5<<2:GIÿA§8=BÿTUVWXYXZ[ÿ\]^_¢^a\a\b
  \]^_¢^a\a\           __ÿUrUstvxwÿuuvxÿwUÿ{ÿWzÿsY{|XXYÿ{{WÿwVY{VXÿz {Vÿzy
                          XY~{TzbÿTUVWXYXZ[ÿ\]^_¢^a\a\b
  \^\a^a\a\           _aÿuvswvxÿyzYÿYXzYÿ}ÿzX{VÿWzÿ X{YÿYzÿ{ÿ~Xÿÿ}~~VÿyXXÿ̈ÿa\\\\ÿYXX~W
                          VXYÿx¡a\`©_a_`ÿl=<5=7ÿ@7:ÿ9LDD=><578ÿD@D2>9ÿ<=ÿ¤2ÿ>2E52?2:ÿ¤HÿM62>ª«9
                          O445;2ÿ9<@44IÿzXVWÿy~XZÿÿ{Vÿrrÿ{Vÿrrÿuÿ{VÿrrÿTWW{XVW[ÿ
                          _ÿyy~Z{|~Wÿ~Vÿ zYWÿzyÿYzÿ{ÿ~XÿuzW~zVÿÿaÿXYW~y~{WXÿzyÿzzZÿW{VZ~Vÿÿ©
                          YzzXZÿvYZXYbTzX{VÿYXzYbÿTUVWXYXZ[ÿ\^\a^a\a\b
  \^\]^a\a\             ÿ¬¬¬dO0eMfÿJfigJPediÿQJOÿ­gMÿ®eMfÿlO0eOdIÿJ28@>:578ÿP=;LF27<ÿd=I
11 !"1!#$16%&'()*0+2+,*4,4+203#-.2.4#2                                            /1)
012013434                                       5678ÿ6-3
                          Case MDL No. 2965 Document  1 ÿ708/18/20
                                                         Filed  ÿÿ23 Page 4 of 26
                          /0ÿ234536ÿ789ÿ:9;<89=ÿ>?ÿ@8A;BCDÿE8ÿFGG;C9ÿH98ÿICJÿKLJ;ÿ?ÿ>LALD<ÿ7;;ÿMÿ0NN?NNO
                          9;J;LGEÿDPBQ;9ÿF6RST@U0NVW/0/V?ÿ28EL8DÿCDXÿYPGG89ELD<ÿGCG;9YÿE8ÿQ;ÿ9;ZL;[;X
                          Q=ÿ@A;9\]Yÿ377LJ;ÿYEC77?ÿ4^;ÿX8JPB;DEÿ^CYÿQ;;Dÿ9;ZL;[;XÿCDXÿE^;9;ÿC9;ÿD8
                          X;7LJL;DJL;Y?ÿ_C;C`ÿbcdefgfhiÿjkljmlnjnjo
  jkljmlnjnj           pqÿrsttuvrÿwcxswvcyÿczc{sxcyÿr|}}~dÿdhÿ{~}deÿfgfhÿxgffg
                          {|eÿd|gdfÿ{~}dÿ~ÿ}fgÿfgfhÿ~dÿklplnjnjÿdfgÿh|fÿklnnlnjnj
                          rfgfÿÿfefhÿÿyfdffdÿÿrffÿ|}fdeÿrfeÿy~|}fdeÿfhÿÿt
                          dÿ{ÿdÿ{ breg|ÿfoÿbcdefgfhiÿjkljmlnjnjo
  jkljmlnjnj           pÿuwycwÿuwÿytrruvÿwuÿ{ÿ{cÿgdedÿpnÿt~e~dÿ~gÿgf~gÿÿ{~f}d
                          e~ÿfgÿg~ÿÿfÿxÿrÿcwcÿuwycwcyÿeeÿdeÿÿh}eefhÿe~ÿgef
                          g~ÿÿfÿdÿefÿ~fÿe~dfhÿfÿdÿefÿsdefhÿreefÿyegeÿ{~|geÿ~gÿef
                          r~|efgdÿyegeÿ~ÿvfÿ~gÿÿee~gdfÿfgdÿf~gfÿeÿ{~|geÿgfÿ|feÿe~ÿef
                          ~ÿw|fÿ~ÿeÿ{~|geÿd|hdÿefÿw|fÿ~fgddÿhdfÿ~ÿee~gdfÿbrdfh
                          ÿ|hfÿfddfeÿt ÿgÿ~dÿklmlnjnjoÿboÿbcdefgfhiÿjkljmlnjnjo
  jklnnlnjnj           pÿcxxcwÿhhgffhÿe~ÿ|hfÿfddfeÿt ÿgÿg~}ÿedÿt ÿfg}dÿhefhÿ|ÿnn
                          njnjÿgfiÿdeefhÿ}~e~dÿe~ÿh}ÿy~|}fdeÿfhÿÿxgffgÿ{|eÿd|gdf
                          {~}dÿ~ÿ}fgbfg}dÿedoÿbcdefgfhiÿjklnnlnjnjo
  jklnnlnjnj           pmÿvux{cÿuÿcwv{cÿÿedÿt ÿfg}dÿ~dÿfÿ~ÿxgffgÿ{|e
                          d|gdfÿ{~}dÿ~ÿ}fgbfg}dÿedoÿbcdefgfhiÿjklnnlnjnjo
  jklnqlnjnj           pkÿcxxcwÿtuxuvÿ~gÿcefd~dÿ~ÿx}fÿe~ÿfÿwf~dflwfÿÿe~ÿpÿfeefg
                          hhgffhÿe~ÿ|hfÿfddfeÿt ÿgÿg~}ÿfÿwÿreg|ÿhefhÿjklnqlnjnjÿy~|}fde
                          fhÿÿdÿ{ÿtÿdÿ{ breg|ÿfoÿbcdefgfhiÿjklnqlnjnjo
  jklnlnjnj           p¡ÿuwycwÿgdedÿpkÿcxxcwÿtuxuvÿ~gÿcefd~dÿ~ÿx}fÿe~ÿfÿwf~dflwfÿ
                          e~ÿpÿfeefgÿgdefhÿruÿuwycwcyÿbrdfhÿÿ|hfÿfddfeÿt ÿgÿ~dÿklnlnjnjo
                          boÿbcdefgfhiÿjklnlnjnjo
  j¡lpqlnjnj           p¢ÿcxxcwÿwcruvrcÿe~ÿt~e~dÿhhgffhÿe~ÿ|hfÿfddfeÿt ÿgÿg~}ÿfÿw
                          reg|ÿhefhÿj¡lpqlnjnjÿgfiÿpkÿcxxcwÿtuxuvÿ~gÿcefd~dÿ~ÿx}fÿe~ÿf
                          wf~dflwfÿÿe~ÿpÿfeefgÿhhgffhÿe~ÿ|hfÿfddfeÿt ÿgÿg~}ÿfÿwÿreg|
                          hefhÿjklnqlnjnjÿ£¤¥¥¤¦ÿ̈¤©ª«¬©¤ÿ¥«ÿ­¤®¤¬¯°¬¥±©ÿ²¦¤³´«¥µ«¬ÿ£¤¥¥¤¦ÿ¶·ÿÿy~|}fdeÿfh
                          ÿdÿ{ÿtÿdÿ{ breg|ÿfoÿbcdefgfhiÿj¡lpqlnjnjo
  j¡lplnjnj           njÿtctuÿcvyuwrctcvxÿ~dÿgfiÿp¢ÿwf~dfÿe~ÿt~e~dÿfhÿÿdÿ{ÿtÿd
                          {ÿcvyuwrctcvxiÿgdefhÿruÿuwycwcyÿb}fdhfhÿfhdÿh|fÿÿ¢lqlnjnjo
                          brdfhÿÿ|hfÿfddfeÿt ÿgÿ~dÿ¡lpqlnjnjoÿboÿbcdefgfhiÿj¡lplnjnjo

                                                       HF@¸¹ÿS;9ZLJ;ÿ@;DE;9
                                                           49CDYCJEL8Dÿ¹;J;LGE
                                                       j¡lp¡lnjnjÿpimijq
                                  HF@¸¹ÿº8<LD»}njpn @AL;DEÿ@8X;» nn¢q¼pqÿrc
                                  T;YJ9LGEL8D» y~feÿwf~geS;C9J^ÿ@9LE;9LC»kinj¼¼jj¼t
                                  ½LAACQA;ÿHC<;Y»           @8YE»          jj




11 !"1!#$16%&'()*0+2+,*4,4+203#-.2.4#2                                            )1)
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page15ofof22
                                                                        26



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK
WM BANG LLC and BANG LLC D/B/A                        Case No.:
BANG, on behalf of themselves and all others
similarly situated,
                                                      CLASS ACTION COMPLAINT
        Plaintiffs,
                                                      DEMAND FOR JURY TRIAL
v.

TRAVELERS CASUALTY INSURANCE
COMPANY OF AMERICA,

        Defendant.


        Plaintiffs WM Bang LLC and JBang LLC D/B/A Bang (collectively, “Bang” or “Plaintiff”)

bring this case on behalf of themselves and all others similarly situated, against Defendant

Travelers Casualty Insurance Company of America (“Defendant”), and alleges as follows:

                                  NATURE OF THE ACTION

        1.      Bang is a restaurant located in The Westchester. The Westchester is a shopping

mall located in downtown White Plains, New York. Like many businesses in New York, including

restaurants, Bang was forced to significantly curtail its services due to Orders issued by the State

of New York in connection with the COVID-19 pandemic (also known as the “Coronavirus” or

“SARS-CoV-2”). Bang also suffered loss of Business Personal Property in the form of food stock

loss.

        2.      Bang sought to protect itself – and reasonably believed that it had protected itself –

in the event that its operations were suspended or reduced for reasons outside of its control beyond

just damage to the physical premises (such as fire), by purchasing “all-risk” Businessowners

Property Coverage through Defendant (the “Policy”). See Exhibit A. An “all-risk” property policy

provides broad coverage for losses resulting from any cause unless expressly excluded.



                                                  1
            Case
             CaseMDL
                  7:20-cv-04540
                      No. 2965 Document
                                Document6-3
                                         1 Filed
                                            Filed06/12/20
                                                  08/18/20 Page
                                                            Page26ofof22
                                                                       26



       3.      Among other coverages, the Policy specifically includes coverage for Business

Personal Property like perishable goods, Business Income for twelve (12) months of actual loss

sustained, and coverage for action of Civil Authority for three weeks. These coverages purchased

by Plaintiff are not subject to any relevant exclusion for losses caused by a pandemic.

       4.      Moreover, the purported virus exclusion does not apply here because a legal

proximate cause of Plaintiff’s, and other Class Members’ losses, was the civil authority orders

issued by the State of New York (“New York Civil Authority Orders”), and similar civil authority

orders issued to prevent the spread of COVID-19.

       5.      Notwithstanding this coverage, when Bang suffered an actual loss of perishable

goods, and Business Income as a result of a Covered Cause of Loss and needed its Business

Personal Property, Business Income, and Civil Authority coverages, Defendant wrongfully – and

in contravention of the policy – denied Bang’s insurance claim. See Exhibit B.

       6.      Plaintiff is not alone. Defendant has systematically refused to pay all their insureds

for losses suffered connected to the COVID-19 pandemic and/or civil authority orders, regardless

of whether the implicated insurance policy has an applicable pandemic exclusion or not.

                                            PARTIES

       7.      Plaintiffs WM Bang LLC and JBang LLC are both Delaware limited liability

companies with principal places of business in White Plains, New York. Plaintiffs WM Bang LLC

and JBang LLC do business as Bang. See also https://www.eatatbang.com/.

       8.      Defendant Travelers Casualty Insurance Company of America is a corporation

incorporated under the laws of Connecticut with its principal place of business in Hartford,

Connecticut.




                                                 2
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page37ofof22
                                                                        26



                                 JURISDICTION AND VENUE

       9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d) because

Plaintiff, as well as other members of the Classes, and Defendant are citizens of different states,

and because: (a) the Classes consist of at least 100 members; (b) the amount in controversy exceeds

$5,000,000 exclusive of interest and costs; and (c) no relevant exceptions apply to Plaintiff’s claim.

       10.     This Court has personal jurisdiction over Defendant, because a substantial portion

the alleged wrongdoing occurred in the state of New York, and Defendant has sufficient contacts

with the state of New York. Venue is proper in this District under 28 U.S.C. § 1391(b)(3) because

a substantial portion of the acts and conduct giving rise to the claims occurred within the District.

                                  FACTUAL BACKGROUND

       11.     Plaintiff paid an annual premium of $4,917.19 to Defendant, who issued to Plaintiff

Policy No. 680-9N029386-19-42, for the annual period beginning September 10, 2019. Plaintiff

performed all its obligations under the Policy, including the payment of premiums. The Covered

Property (premises) is at 125 Westchester Ave., White Plains, Ny 10601.

       12.     Some insurance policies cover specific and identified risks, such as tornadoes,

hurricanes, or fires. However, most property policies in the United States of America, including

those sold by Defendant, are “all-risk” policies. These types of policies cover all risks of loss, and

only exclude narrow and specifically enumerated risks.

       13.     In the policy, Defendant agreed to pay “for direct physical loss of or damage to

Covered Property ... caused by or resulting from a Covered Cause of Loss.” A Covered Cause of

Loss is defined as all “RISKS OF DIRECT PHYSICAL LOSS” except those that are expressly

and specifically listed in the Limitations or Exclusions sections of the policy. See Exhibit A,

Businessowners Property Coverage Special Form (MP T1 02 02 05), at A.4.



                                                  3
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page48ofof22
                                                                        26



       14.     Losses due to the COVID-19 pandemic and the New York Civil Authority Orders

are a Covered Cause of Loss under Businessowners Property Coverage Special Form because they

constitute RISKS OF DIRECT PHYSICAL LOSS and are not otherwise excluded.

       15.     Covered Property coverage includes coverage for Business Personal Property, such

as loss of perishable food stock. See Exhibit A, Form MP T1 02 02 05, at A.2.(b).

       16.     In the Businessowners Property Coverage Special Form, apart from general

coverage, as part of additional coverages, Defendant agreed to pay for Plaintiff’s actual loss of

Business Income sustained due to the suspension of Plaintiff’s operations caused by direct physical

loss of or damage to property. Specifically, the policy provides:




See Exhibit A, Form MP T1 02 02 05, at A.3; Businessowners Coverage Part Declarations.

       17.     The Businessowners Property Coverage Special Form also includes Civil Authority

coverage, under which Defendant agreed to pay for the actual loss of Business Income sustained

when access to the insured premises is prohibited by actions of a civil authority “due to direct

physical loss of or damage to property at locations, other than described premises, that are within



                                                 4
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page59ofof22
                                                                        26



100 miles of the described premises, caused by or resulting from a Covered Cause of Loss.” See

Exhibit A, Form MP T1 02 02 05, at A.7.g.

       18.     As explained below, the COVID-19 pandemic throughout the State of New York

where Plaintiff is located, and the New York Civil Authority Orders (and similar civil authority

orders issued by local, state, and federal authorities) constitute a Covered Cause of Loss triggering

the Business Personal Property, Business Income, and Civil Authority provisions of the

Businessowners Property Coverage Special Form.

    A. Covered Cause of Loss

       1.      COVID-19 Pandemic

       19.     On January 30, 2020, the World Health Organization (“WHO”) declared the

COVID-19 outbreak a “Public Health Emergency of International Concern.”1 Later, on March 11,

2020, the WHO declared COVID-19 a global health pandemic. On March 13, 2020, President

Trump declared a national emergency in the face of a growing public health and economic crisis

due to the global COVID-19 Pandemic.

       20.     In the State of New York alone, there have been over 380,000 positive cases of

COVID-19, and over 24,000 related deaths.2 In Westchester County, in which Bang is located,

there have been over 34,000 confirmed cases of COVID-19, and 1,400 resident fatalities. 3




1
  https://www.who.int/news-room/detail/30-01-2020-statement-on-the-second-meeting-of-the-
international-health-regulations-(2005)-emergency-committee-regarding-the-outbreak-of-novel-
coronavirus-(2019-ncov) (last visited June 11, 2020).
2
  https://covid19tracker.health.ny.gov/views/NYS-COVID19-Tracker/NYSDOHCOVID-
19Tracker-Map?%3Aembed=yes&%3Atoolbar=no&%3Atabs=n (last visited June 11, 2020).
3
  Id.
                                                 5
              Case
               CaseMDL
                    7:20-cv-04540
                       No. 2965 Document
                                  Document6-3
                                           1 Filed
                                              Filed 06/12/20
                                                    08/18/20 Page
                                                             Page 610ofof2226



        21.      The Center for Disease Control’s website and other sources indicate that COVID-

19 spreads when people are in close contact with one and may spread when a person comes in

contact with a surface or object that has the virus on it. 4

        22.      According to published research, the virus that causes COVID-19 remains stable

and transmittable for up to three hours in aerosols, up to four hours on copper, up to twenty-four

hours on cardboard, and up to two to three days on plastic and stainless steel. 5

        2.       The New York Civil Authority Orders

        23.      The physical spread of COVID-19 has caused civil authorities to issue orders

requiring the suspension of businesses, including civil authorities with jurisdiction over Plaintiff’s

practice, to slow down its deadly and dangerous spread of the COVID-19 pandemic.

        24.      Nearly every state in the country has or had an order restricting the operation of

non-essential businesses and requiring social distancing. At the peak “the number of Americans

under instructions to stay at home has persisted at an astonishing level…accounting for a stunning

95 percent of the population.” See https://www.nytimes.com/interactive/2020/us/coronavirus-

stay-at-home-order.html.

        25.      The        New         York           Civil     Authority          Orders       (see

https://www.governor.ny.gov/keywords/executive-order) include:

              a. On March 7, 2020, New York Governor Andrew Cuomo issued Executive Order

                 No. 202, “Declaring A Disaster Emergency in the State of New York”. The March




4
  https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-COVID-spreads.html
(last visited June 11, 2020).
5
  https://www.nih.gov/news-events/nih-research-matters/study-suggests-new-coronavirus-may-
remain-surfaces-days (last visited June 11, 2020).
                                                   6
             Case
              CaseMDL
                   7:20-cv-04540
                      No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed 06/12/20
                                                   08/18/20 Page
                                                            Page 711ofof2226



                 7 Order recited that “travel-related cases and community transmission of COVID-

                 19 have been documented in New York State and more are expected to continue.”

              b. On March 18, 2020, Governor Cuomo issued Executive Order No. 202.6,

                 “Continuing Temporary Suspension and Modification of Laws Relating to the

                 Disaster Emergency”. The March 18 Order required that all non-essential

                 businesses and non-profits reduce their in-person workforce by 50% no later than

                 March 20 at 8:00 p.m.

              c. On March 20, 2020, Governor Cuomo issued Executive Order No. 202.8,

                 “Continuing Temporary Suspension and Modification of Laws Relating to the

                 Disaster Emergency”. The March 20 Order required that all non-essential

                 businesses and non-profits reduce their in-person workforce by 100% no later than

                 March 22 at 8:00 p.m. Non-essential businesses include “[a]ny dine-in or on-

                 premise restaurant or bar service, excluding take-out or delivery for off-premise

                 consumption.” 6

       26.       In short, the New York Civil Authority Orders prohibited Plaintiff’s business from

being open and prohibited access to Plaintiff’s business.

       3.        Impact of the COVID-19 Pandemic and the New York Civil Authority Orders

       27.       Bang and the proposed Classes defined below have suffered direct physical loss of

Business Personal Property and actual loss of Business Income due to the necessary suspension of

operations.




6
 See https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.8.pdf.;
https://esd.ny.gov/guidance-executive-order-2026 (designating on-premise restaurants, like
Plaintiff, as non-essential) (last visited June 11, 2020).
                                                 7
             Case
              CaseMDL
                   7:20-cv-04540
                      No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed 06/12/20
                                                   08/18/20 Page
                                                            Page 812ofof2226



       28.      The COVID-19 pandemic and the New York Civil Authority Orders (and similar

civil authority orders) constitute a Covered Cause of Loss, as they constitute “RISKS OF DIRECT

PHYSICAL LOSS” and are not otherwise excluded.

       29.      The suspension of Plaintiff’s operations was caused by “direct physical loss of or

damage to” property in the form of a loss of access to the insured property caused by the COVID-

19 pandemic, and the New York Civil Authority Orders.

       30.      The COVID-19 Pandemic and the New York Civil Authority Orders separately

implicated the Civil Authority coverage, because access to the scheduled premises was prohibited

by order of a civil authority. And the civil authority order was due to direct physical loss of or

damage to property at locations within 100 miles of the covered premises, caused by or resulting

from “RISK[] OF DIRECT PHYSICAL LOSS”: the COVID-19 pandemic.

       31.      Having suffered a loss of property and a suspension of operations, Plaintiff

submitted a claim to Defendant under the policy. Defendant denied Plaintiff’s claim. See Exhibit

B. Defendant based their denial of the claims based primarily on their contentions that:

             a. “The presence or possible presence of the COVID-19 virus does not constitute

                ‘direct physical loss of or damage to property’…Because the limitations on your

                business operations were the result of the Governmental Order as opposed to ‘direct

                physical loss or damage to property at the described premises’”;

             b. “Covered Causes of Loss are ‘RISKS OF DIRECT PHYSICAL LOSS’ that are not

                otherwise limited or excluded [and the policy includes], an exclusion for ‘loss or

                damage caused by or resulting from any virus’ -- such as the COVID-19 virus –

                ‘that induces or is capable of inducing physical distress, illness or disease.’”




                                                  8
             Case
              CaseMDL
                   7:20-cv-04540
                      No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed 06/12/20
                                                   08/18/20 Page
                                                            Page 913ofof2226



       32.      These purported reasons are not proper bases for Defendant’s denial of Plaintiff’s

claim. A significant legal proximate cause of the physical loss of property here was the New York

Civil Authority Orders, which constitute a “RISK[] OF DIRECT PHYSICAL LOSS” of property.

As Defendant admits: “We have confirmed the Governmental Order required closure of your

business and prohibited access to the described premises.” Second, the COVID-19 pandemic itself

is direct physical loss of or damage to property as the COVID-19 pandemic caused a physical loss

of property. And the purported virus exclusion does not exclude coverage here.

       33.      The “virus exclusion” excludes coverage only “for loss or damage caused by or

resulting from any virus, bacterium or other microorganism that induces or is capable of inducing

physical distress, illness or disease”, however a legal proximate cause of the physical loss here was

not a virus, but the New York Civil Authority Orders. Defendant could have chosen to add an anti-

concurrent exclusion that would have excluded viruses “regardless of any other cause or event that

contributes concurrently or in any sequence to the loss” but did not do so. Many other insurance

companies have such language related to their purported virus exclusions.

       34.      Also, while the policy contains a virus exclusion -- the policy does not exclude

coverage for a national state of disaster like the current pandemic, which is more akin to a tornado

than damage from a microorganism itself. The insurance industry knows how to exclude

“pandemics      and    epidemics”      and     has    done     so    in    other     contexts.     See

https://www.travelinsurance.com/brochure/Allianz/Allianz_Basic_FL_0216.pdf            (“You      aren’t

covered for any loss that results directly or indirectly from any of the following general exclusions.

The following Events: an epidemic or pandemic[.]”). Here it did not.

       35.      The simple truth is that Defendant pre-determined its intent to deny coverage for

any business interruption claim related to the COVID-19 pandemic and civil authority orders



                                                  9
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page10
                                                                  14ofof22
                                                                         26



connected to the COVID-19 pandemic. Boiled to its essence, the subject matter of this case is

simple. Defendant has, on a widespread and class-wide basis, refused to provide Business Personal

Property, Business Income, and Civil Authority coverage related to the COVID-19 pandemic and

the executive orders by civil authorities that have caused loss and required the suspension of

practice no matter the language or scope of coverage in any particular insurance policy.

                                    CLASS ALLEGATIONS

       36.      Plaintiff brings this action individually and on behalf of the following similarly

situated classes (the “Classes”) pursuant to Rule 23(a), 23(b)(1), 23(b)(2), 23(b)(3), and 23(c)(4)

of the Federal Rules of Civil Procedure.

       37.      Plaintiff seeks to represent nationwide classes defined as follows:

                            Business Personal Property Breach Class

       All persons and entities that: (a) had Business Personal Property coverage under a
       property insurance policy issued by Defendant; (b) suffered a direct physical loss
       of or damage to their Business Personal Property related to the COVID-19
       pandemic or the New York Civil Authority Orders (or other civil authority order
       related to COVID-19); (c) made a claim under their property insurance policy
       issued by Defendant; and (d) were denied coverage by Defendant.

                                  Business Income Breach Class

       All persons and entities that: (a) had Business Income coverage under a property
       insurance policy issued by Defendant; (b) suffered a suspension of their operations
       related to the COVID-19 pandemic or the New York Civil Authority Orders (or
       other civil authority order related to COVID-19) impacting the premises covered
       by their property insurance policy; (c) made a claim under their property insurance
       policy issued by Defendant; and (d) were denied coverage by Defendant.

                                   Civil Authority Breach Class

       All persons and entities that: (a) had Civil Authority coverage under a property
       insurance policy issued by Defendant; (b) suffered a loss of Business Income
       caused by an order of a civil authority that prohibited access to the premises covered
       by their property insurance policy as the direct result of the damage caused by the
       COVID-19 pandemic to property within 100 miles of the insureds covered
       property; (c) made a claim under their property insurance policy issued by

                                                 10
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page11
                                                                  15ofof22
                                                                         26



       Defendant; and (d) were denied Civil Authority coverage by Defendant for the loss
       of Business Income.

       38.      Plaintiff also seeks to represent nationwide declaratory judgment classes defined as

follows:

                           Business Personal Property Judgment Class

       All persons and entities with Business Personal Property coverage under a property
       insurance policy issued by Defendant that suffered a direct physical loss of or
       damage to their Business Personal Property related to the COVID-19 pandemic or
       the New York Civil Authority Orders (or other civil authority order related to
       COVID-19).

                          Business Income Declaratory Judgment Class

       All persons and entities with Business Income coverage under a property insurance
       policy issued by Defendant that suffered a suspension of their operations related to
       COVID-19 pandemic or the New York Civil Authority Orders (or other civil
       authority order related to COVID-19) impacting the premises covered by their
       property insurance policy.

                           Civil Authority Declaratory Judgment Class

       All persons and entities with Civil Authority coverage under a property insurance
       policy issued by Defendant that suffered a loss of Business Income caused by an
       order of a civil authority that prohibited access to the premises covered by their
       property insurance policy as the direct result of the damage caused by the COVID-
       19 pandemic to property within 100 miles of the insureds covered property. 7


       39.      Excluded from the proposed Classes are Defendant, any parent companies,

subsidiaries, affiliates, officers, directors, legal representatives, employees, co-conspirators, all

governmental entities, and any judge, justice, or judicial officer presiding over this matter, as well

as members of their staff and immediate families. Plaintiff reserves the right to amend the Class

definitions above or add appropriate subclasses during or following discovery. Also excluded from




7
 The three Declaratory Judgment Classes together will be referred to as the “Declaratory Judgment
Classes.”
                                                 11
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page12
                                                                  16ofof22
                                                                         26



the Classes are insureds that have not complied with applicable provisions of their policies, such

as the payment of premiums.

       40.       This action is brought and may be properly maintained as a class action. There is a

well-defined community of interests in this litigation and the members of the Classes are easily

ascertainable.

       41.       The members in the proposed Classes are so numerous that individual joinder of all

members is impracticable, and the disposition of the claims of the members of the Classes in a

single action will provide substantial benefits to the parties and the Court.

       42.       This action involves common questions, which predominate over questions

affecting individual members of the Classes, including (without limitation):

             •   whether members of the Classes suffered a covered cause of loss based on the
                 common policies issued by Defendant;

             •   whether the COVID-19 pandemic and/or an order of a civil authority related to
                 the COVID-19 pandemic constitutes a Covered Cause of Loss;

             •   whether Defendant’s Business Income coverage applies to a suspension of
                 business operations caused by COVID-19 pandemic and/or an order of a civil
                 authority related to the COVID-19 pandemic;

             •   whether Defendant’s Business Personal Property coverage applies to direct
                 physical loss of or damage to Business Personal Property caused by the COVID-
                 19 pandemic and/or an order of a civil authority related to the COVID-19
                 pandemic;

             •   whether a suspension of business operations caused by the COVID-19 pandemic
                 and/or an order of a civil authority related to the COVID-19 pandemic qualifies
                 as a suspension of business operations caused by direct physical loss of property;

             •   whether an order by a civil authority related to the COVID-19 pandemic
                 (including the New York Civil Authority Orders) qualifies an insured for Civil
                 Authority coverage;

             •   whether members of the Classes sustained damages as a result of Defendant
                 denying their claims made under the common policies; and


                                                  12
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page13
                                                                  17ofof22
                                                                         26



             •   whether Defendant breached its contracts of insurance by denying Class
                 members’ Business Personal Property, Business Income, and Civil Authority
                 claims related to the COVID-19 pandemic and/or an order of a civil authority
                 related to the COVID-19.

       43.       Defendant engaged in a course of common conduct that gave rise to the legal rights

sought to be enforced by Plaintiff individually and on behalf of the other members of the Classes.

Identical business practices and harms are involved. Individual questions, if any, are not prevalent

in comparison to the numerous common questions that dominate this action.

       44.       Plaintiff’s claims are typical of those of the members of the Classes because they

are based on the same underlying facts, events, and circumstances relating to Defendant’s conduct,

including the systematic denial of insurance coverage related to Business Personal Property,

Business Income insurance and the COVID-19 pandemic and/or an order of a civil authority

related to the COVID-19 pandemic.

       45.       Plaintiff will fairly and adequately represent and protect the interests of the Classes,

has no interests incompatible with the interests of the Class members, and has retained counsel

competent and experienced in class action and consumer protection litigation.

       46.       Class treatment is superior to other options for resolution of the controversy

because the relief sought for each member of the Classes is small enough such that, absent

representative litigation, it would be infeasible for many members of the Classes to redress the

wrongs done to them. Moreover, individualized litigation would create potential for inconsistent

judgments on identical issues and increase the delay and expense to the parties and the Court. By

contrast, the class action device presents far fewer management difficulties, and provides the

benefits of adjudication by a single court.

       47.       As a result of the foregoing, class treatment under Federal Rule of Civil Procedure

23(b)(3) is appropriate.

                                                   13
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page14
                                                                  18ofof22
                                                                         26



       48.      Class treatment is also appropriate under Federal Rule of Civil Procedure 23(b)(1).

Plaintiff seeks class-wide adjudication related to Defendant’s Business Personal Property,

Business Income, and Civil Authority coverages. The prosecution of separate actions by individual

members of the Classes would create a risk of inconsistent adjudications.

       49.      Class treatment is also appropriate under Federal Rule of Civil Procedure 23(b)(2).

Defendant acted or refused to act on grounds generally applicable to Plaintiff and the other

members of the Classes, thereby making appropriate final injunctive and declaratory relief.

                                     CLAIMS FOR RELIEF

      CLAIM I: BREACH OF CONTRACT - Business Personal Property Coverage
   (Plaintiff Individually and on Behalf of the Business Personal Property Breach Class)

       50.      Plaintiff hereby realleges and incorporates by reference all allegations raised in the

preceding paragraphs as if fully stated herein.

       51.      Plaintiff brings this claim against Defendant individually and on behalf of the

members of the Business Personal Property Breach Class.

       52.      Plaintiff’s insurance policy, as well as those of the members of the Business

Personal Property Breach Class, are contracts under which premiums were paid to Defendant in

exchange for promises to pay Plaintiff and the Business Personal Property Breach Class Members’

losses for claims covered by Defendant’s all-risk policy.

       53.      The Businessowners Property Coverage Special Form states that Defendant “will

pay for direct physical loss of or damage to Covered Property at the premises described in the

Declarations caused by or resulting from a Covered Cause of Loss.” Business Personal Property

is a form of Covered Property.

       54.      The COVID-19 pandemic, and/or orders of civil authority related to the COVID-

19 pandemic (like the New York Civil Authority Orders) caused “direct physical loss of or

                                                  14
              Case
               CaseMDL
                    7:20-cv-04540
                        No. 2965 Document
                                  Document6-3
                                           1 Filed
                                              Filed06/12/20
                                                    08/18/20 Page
                                                              Page15
                                                                   19ofof22
                                                                          26



damage” to “Covered Property” under the Plaintiff’s policy, and the policies of the other Business

Personal Property Breach Class members.

        55.      Losses caused by the COVID-19 pandemic, and/or orders of civil authority related

to the COVID-19 pandemic (like the New York Civil Authority Orders) thus triggered the

Business Personal Property provision of Plaintiff’s and the other members of the Business Personal

Property Breach Class’ insurance policies.

        56.      Plaintiff and the members of the Business Personal Property Breach Class have

complied with all applicable provisions of their policies.

        57.      Plaintiff and the members of the Business Personal Property Breach Class made

timely claims under their property insurance policies issued by Defendant.

        58.      Defendant has breached their coverage obligations under Plaintiff and the Business

Personal Property Breach Class Members’ policies by denying coverage for any Business Personal

Property losses incurred in connection with the COVID-19 pandemic, and/or orders of civil

authority related to the COVID-19 pandemic (like the New York Civil Authority Orders).

        59.      As a direct and proximate result of Defendant’s breaches, Plaintiff and the members

of the Business Personal Property Breach Class have sustained damages for which Defendant is

liable, in an amount to be established at trial.

            CLAIM II: BREACH OF CONTRACT - Business Income Coverage
         (Plaintiff Individually and on Behalf of the Business Income Breach Class)

        60.      Plaintiff hereby realleges and incorporates by reference all allegations raised in the

preceding paragraphs as if fully stated herein.

        61.      Plaintiff brings this claim against Defendant individually and on behalf of the

members of the Business Income Breach Class.




                                                   15
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page16
                                                                  20ofof22
                                                                         26



       62.      Plaintiff’s insurance policy, as well as those of the members of the Business Income

Breach Class, are contracts under which premiums were paid to Defendant in exchange for

promises to pay Plaintiff and the Business Income Breach Class Members’ losses for claims

covered by Defendant’s all-risk policy.

       63.      The Businessowners Property Coverage Special Form states that Defendant “will

pay for the actual loss of Business Income you sustain due to the necessary ‘suspension’ of your

‘operations’ during the ‘period of restoration’. The ‘suspension’ must be caused by direct physical

loss of or damage to property at the described premises…caused by or result from a Covered Cause

of Loss.”

       64.      “Operations” is defined as “business activities occurring at the ‘scheduled

premises’ and tenantability of the ‘scheduled premises.’”

       65.      Suspension is defined (in relevant part) as “[t]he partial or complete cessation

of…business activities[.]”

       66.      “Business Income” is defined as:




       67.      The COVID-19 pandemic, and/or orders of civil authority related to the COVID-

19 pandemic (like the New York Civil Authority Orders) caused “direct physical loss” under the

Plaintiff’s policy, and the policies of the other Business Income Breach Class members, by denying




                                                 16
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page17
                                                                  21ofof22
                                                                         26



use of the insured premises, and by causing a necessary suspension and reduction of operations

during a period of restoration.

       68.      Losses caused by the COVID-19 pandemic, and/or orders of civil authority related

to the COVID-19 pandemic (like the New York Civil Authority Orders) thus triggered the

Business Income provision of Plaintiff’s and the other members of the Business Income Breach

Class’ insurance policies.

       69.      Plaintiff and the members of the Business Income Breach Class have complied with

all applicable provisions of their policies.

       70.      Plaintiff and the members of the Business Income Breach Class made timely claims

under their property insurance policies issued by Defendant.

       71.      Defendant has breached their coverage obligations under Plaintiff and the Business

Income Breach Class Members’ policies by denying coverage for any Business Income losses

incurred in connection with the COVID-19 pandemic, and/or orders of civil authority related to

the COVID-19 pandemic (like the New York Civil Authority Orders).

       72.      As a direct and proximate result of Defendant’s breaches, Plaintiff and the members

of the Business Income Breach Class have sustained damages for which Defendant is liable, in an

amount to be established at trial.

               CLAIM III: BREACH OF CONTRACT – Civil Authority Coverage
             (Plaintiff Individually and on Behalf of the Civil Authority Breach Class)

       73.      Plaintiff hereby realleges and incorporates by reference all allegations raised in the

preceding paragraphs as if fully stated herein.

       74.      Plaintiff brings this claim against Defendant individually and on behalf of the

members of the Civil Authority Breach Class.




                                                  17
                Case
                 CaseMDL
                      7:20-cv-04540
                          No. 2965 Document
                                    Document6-3
                                             1 Filed
                                                Filed06/12/20
                                                      08/18/20 Page
                                                                Page18
                                                                     22ofof22
                                                                            26



          75.      Plaintiff’s policy, as well as those of the members of the Civil Authority Breach

Class, are contracts under which premiums were paid to Defendant in exchange for promises to

pay Plaintiff and the Civil Authority Breach Class Members’ losses for claims covered by the

policy.

          76.      Plaintiff’s policy, as well as those of the members of the Civil Authority Breach

Class are extended to apply to “actual loss of Business Income…caused by action of civil authority

that prohibits access to the described premises [when the civil authority action is] due to direct

physical loss of or damage to property at locations, other than described premises that are within

100 miles of the described premises, caused by or resulting from a Covered Cause of Loss.”

          77.      The COVID-19 Pandemic caused civil authorities to issue the orders of civil

authority (like the New York Civil Authority Orders), which specifically prohibited access to

Plaintiff and the Civil Authority Breach Class Members’ insured property based on “RISKS OF

DIRECT PHYSICAL LOSS” to property within 100 miles of the described premises.

          78.      Losses caused by the COVID-19 Pandemic thus triggered the Civil Authority

provision of Plaintiff and the Civil Authority Breach Class Members’ insurance policies.

          79.      Plaintiff and the Civil Authority Breach Class Members have complied with all

applicable provisions of their policies.

          80.      Plaintiff and the Civil Authority Breach Class Members made timely claims under

their property insurance policies issued by Defendant.

          81.      Defendant has breached their coverage obligations under Plaintiff and the Civil

Authority Breach Class Members’ policies by denying coverage for any Civil Authority losses

incurred in connection with the COVID-19 Pandemic and/or orders of civil authority related to the

COVID-19 Pandemic (like the New York Civil Authority Orders).



                                                  18
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page19
                                                                  23ofof22
                                                                         26



       82.      As a direct and proximate result of Defendant’s breaches, Plaintiff and the Civil

Authority Breach Class Members have sustained damages for which Defendant is liable, in an

amount to be established at trial.

         CLAIM IV: DECLARATORY JUDGMENT – Business Income Coverage
            (Claim Brought on Behalf of the Declaratory Judgment Classes)

       83.      Plaintiff hereby realleges and incorporates by reference all allegations raised in the

preceding paragraphs as if fully stated herein.

       84.      Plaintiff brings this claim against Defendant individually and on behalf of the

members of the Declaratory Judgment Classes.

       85.      Plaintiff’s policy, as well as those of the members of the Declaratory Judgment

Classes, are contracts under which premiums were paid to Defendant in exchange for promises to

pay losses for claims covered by their insurance policies.

       86.      Plaintiff and the members of the Declaratory Judgment Classes have complied with

all applicable provisions of the policies.

       87.      Defendant has denied claims related to the COVID-19 pandemic and/or orders of

civil authority related to the COVID-19 pandemic (like the New York Civil Authority Orders) on

a uniform and class wide basis, without individual bases or investigations, such that the Court can

render declaratory judgment irrespective of whether members of the Declaratory Judgment Classes

have filed a claim.

       88.      An actual case or controversy exists regarding Plaintiff and the Declaratory

Judgment Class Members’ rights and Defendant’s obligations under the policies to provide

reimbursements for the full amount of losses incurred by Plaintiff and the Declaratory Judgment

Classes Members in connection with the COVID-19 pandemic and/or orders of civil authority

related to the COVID-19 pandemic (like the New York Civil Authority Orders).

                                                  19
             Case
              CaseMDL
                   7:20-cv-04540
                       No. 2965 Document
                                 Document6-3
                                          1 Filed
                                             Filed06/12/20
                                                   08/18/20 Page
                                                             Page20
                                                                  24ofof22
                                                                         26



       89.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the Business Personal Property

Declaratory Judgment Class Members seek a declaratory judgment from this Court declaring the

following:

                a. Plaintiff and the Business Personal Property Declaratory Judgment Class
                   Members’ Business Personal Property losses incurred in connection with the
                   COVID-19 pandemic and/or orders of civil authority related to the COVID-19
                   pandemic (like the New York Civil Authority Orders) are insured losses under
                   their policies; and

                b. Defendant is obligated to pay Plaintiff and the Business Personal Property
                   Declaratory Judgment Class Members’ for their physical loss of or damage to
                   Business Personal Property incurred in connection with the COVID-19
                   pandemic and/or orders of civil authority related to the COVID-19 pandemic
                   (like the New York Civil Authority Orders).

       90.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the Business Income Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

                a. Plaintiff and the Business Income Declaratory Judgment Class Members’
                   Business Income losses incurred in connection with necessary interruption of
                   their businesses due to the COVID-19 pandemic and/or orders of civil authority
                   related to the COVID-19 pandemic (like the New York Civil Authority Orders)
                   are insured losses under their policies; and

                b. Defendant is obligated to pay Plaintiff and the Business Income Declaratory
                   Judgment Class Members for the amount of the Business Income losses
                   incurred in connection with the period of restoration and the necessary
                   interruption of their businesses at their insured property stemming from the
                   COVID-19 pandemic and/or orders of civil authority related to the COVID-19
                   pandemic (like the New York Civil Authority Orders).

       91.      Pursuant to 28 U.S.C. § 2201, Plaintiff and the Civil Authority Declaratory

Judgment Class Members seek a declaratory judgment from this Court declaring the following:

                a. Plaintiff and the Civil Authority Declaratory Judgment Class Members’
                   Business Income losses caused by an order of a civil authority that prohibited
                   access to the premises covered by their property insurance policy as the direct
                   result of the damage caused by the COVID-19 pandemic to property within 100
                   miles of the insureds covered property are insured losses under their policies;
                   and



                                                20
              Case
               CaseMDL
                    7:20-cv-04540
                        No. 2965 Document
                                  Document6-3
                                           1 Filed
                                              Filed06/12/20
                                                    08/18/20 Page
                                                              Page21
                                                                   25ofof22
                                                                          26



                 b. Defendant is obligated to pay Plaintiff and the Civil Authority Declaratory
                    Judgment Class for the amount of the Business Income losses incurred and to
                    be incurred caused by an order of a civil authority that prohibited access to the
                    premises covered by their property insurance policy as the direct result of the
                    damage caused by the COVID-19 pandemic to property within 100 miles of the
                    insureds covered property.

                                     REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, respectfully requests

that the Court enter judgment against Defendant as follows:

       i.        Entering an order certifying each of the proposed Classes;

       ii.       Entering an order designating Plaintiff as Class Representative, and appointing
                 Plaintiff’s undersigned attorneys as Counsel for the Classes;

       iii.      Entering judgment on Counts I, II, and III in favor of Plaintiff, the Business
                 Personal Property Breach Class, the Business Income Breach Class, and the Civil
                 Authority Breach Class, and awarding damages for breach of contract in an amount
                 to be determined at trial;

       iv.       Entering declaratory judgments on Count IV in favor of Plaintiff and the
                 Declaratory Judgment Classes (as set forth in Count IV);

       v.        Ordering Defendant to pay both pre- and post-judgment interest on any amounts
                 awarded;

       vi.       Ordering Defendant to pay reasonable attorneys’ fees and costs of suit; and

       vii.      Ordering such other and further relief as may be just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury on all claims so triable.

Date: June 12, 2020                                    Respectfully submitted,

                                                       GREG COLEMAN LAW PC

                                                       /s/Alex R. Straus
                                                       Alex R. Straus (NY Bar No. 5175419)
                                                       16748 McCormick Street
                                                       Los Angeles, CA 91436
                                                       T: 917-471-1894
                                                       alex@gregcolemanlaw.com
                                                  21
Case
 CaseMDL
      7:20-cv-04540
          No. 2965 Document
                    Document6-3
                             1 Filed
                                Filed06/12/20
                                      08/18/20 Page
                                                Page22
                                                     26ofof22
                                                            26




                                  Gregory F. Coleman*
                                  First Tennessee Plaza
                                  800 S. Gay Street, Suite 1100
                                  Knoxville, TN 37929
                                  T: 865-247-0080
                                  F: 865-522-0049
                                  greg@gregcolemanlaw.com

                                  Shanon J. Carson*
                                  BERGER MONTAGUE PC
                                  1818 Market Street
                                  Suite 3600
                                  Philadelphia, PA 19103
                                  T: 215-875-4656
                                  scarson@bm.net
                                  mitwersky@bm.net

                                  John G. Albanese*
                                  BERGER MONTAGUE PC
                                  43 SE Main Street, Suite 505
                                  Minneapolis, MN 55414
                                  Tel: (612) 594-5997
                                  Fax: (612) 584-4470
                                  Email: jalbanese@bm.net

                                  Daniel K. Bryson*
                                  Patrick M. Wallace*
                                  WHITFIELD BRYSON LLP
                                  900 W. Morgan Street
                                  Raleigh, NC 27605
                                  T: 919-600-5000
                                  F: 919-600-5035
                                  dan@whitfieldbryson.com
                                  pat@whitfieldbryson.com

                                  *pro hac vice forthcoming

                                  Attorneys for Plaintiff and the putative
                                  classes




                             22
